DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-6 and 8-27 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1-3 of U.S. PAT. 11128951. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application are mere broader versions of claims 1-3 of the US Pat. 11128951. For example, claim 1 of US PAT 11128951 anticipates all the limitations of claim 1 of the instant application as recited in the claims (see the chart below).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US PAT. 10462562. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application are mere broader versions of claims 1-3 of the US PAT. 10462562. For example, claims 1-3 of US PAT 10462562 anticipates all the limitations of claims 1-3 of the instant application as recited in the claims (see the chart below).

Instant Appln. 17408280
US PAT. 11128951
US PAT. 10462562
1. A prime polygon reflector comprising: a reflection chamber; 
wherein said reflection chamber comprises an exposure reference, 
a first reflective wall with first reflective face thereon, 
a second reflective wall with second reflective face thereon,
said exposure reference of predetermined length H between a first end and a second end measured inside said reflection chamber for receiving electromagnetic energy; 

a generally linear first reflective face; said first reflective face bounded by a third end and a fourth end and having a nominal length of (√3H) as measured inside said reflection chamber with 
an angle α having a nominal value of 16.917899 degrees and a maximum value of 18.2 degrees and a minimum value of 15.5 degrees; 
said first reflective face angled 90 minus α (90- α) degrees from said exposure reference; 
a generally linear second reflective face bounded by a fifth end and a sixth end; said fifth end of said second reflective face intersecting said fourth end of said first reflective face; said second reflective face angled (90-3α) degrees from said first reflective face; 
said sixth end of said second reflective face terminating at the point of intersection with a line extending orthogonal from said first end of said exposure reference toward said second reflective face; wherein said exposure reference and said first reflective face and said second reflective face define said reflection chamber,
a variance range between +.15√3H and - .15√3H; 
said third end of said first reflective face intersecting said second end of said exposure reference. 


















2. The prime polygon reflector of claim 1 wherein at least one of: said exposure reference, said first reflective face, and said second reflective face are generally planar in an elongated configuration.

3. The prime polygon reflector of claim 2 wherein said exposure reference and said first reflective face and said second reflective face are positioned generally perpendicular to a common plane.
1. A prime polygon reflector comprising: a reflection chamber; 
wherein said reflection chamber comprises an exposure reference… 
a first reflective wall with first reflective face thereon, 
a second reflective wall with second reflective face thereon,
said exposure reference of predetermined length H between a first end and a second end measured inside said reflection chamber for receiving at least one of incoming: parallel ray and waveform energy; 
a generally linear first reflective face; said first reflective face bounded by a third end and a fourth end and having a nominal length of √3H as measured inside said reflection chamber with 
an angle α having a nominal value of 16.917899 degrees and a maximum value of 18.2 degrees and a minimum value of 15.5 degrees; 
said first reflective face angled 90 minus α (90- α) degrees from said exposure reference; 
a generally linear second reflective face bounded by a fifth end and a sixth end; said fifth end of said second reflective face intersecting said fourth end of said first reflective face; said second reflective face angled (90-3α) degrees from said first reflective face; 
said sixth end of said second reflective face terminating at the point of intersection with a line extending orthogonal from said first end of said exposure reference toward said second reflective face; wherein said exposure reference and said first reflective face and said second reflective face define said reflection chamber,
a variance range between +.15√3H and - .15√3H; 
said third end of said first reflective face intersecting said second end of said exposure reference; 
an exposure reference coincident with an optional exposure wall with exposure face thereon, and a third reflective reference with optional third reflective wall with third reflective face thereon; an absorptive media; and wherein at least a portion of said first reflective face and said second reflective face are covered by said absorptive media.





2. The prime polygon reflector of claim 1 wherein at least one of: said exposure reference, said first reflective face, and said second reflective face are generally planar in an elongated configuration.

3. The prime polygon reflector of claim 2 wherein said exposure reference and said first reflective face and said second reflective face are positioned generally perpendicular to a common plane.
1. A prime polygon reflector comprising: a reflection chamber; 
wherein said reflection chamber comprises an exposure reference; 
a first reflective wall with first reflective face thereon, 
a second reflective wall with second reflective face thereon, 
said exposure reference of predetermined length H between a first end and a second end measured inside said reflection chamber for receiving at least one of incoming: parallel ray and waveform energy; 
a generally linear first reflective face; said first reflective face bounded by a third end and a fourth end and having a nominal length of √3H) as measured inside said reflection chamber; 
an angle α having a nominal value of 16.917899 degrees and a maximum value of 18.2 degrees and a minimum value of 15.5 degrees; 
said first reflective face angled 90 minus α (90- α) degrees from said exposure reference; 
a generally linear second reflective face bounded by a fifth end and a sixth end; said fifth end of said second reflective face intersecting said fourth end of said first reflective face; said second reflective face angled (90-3α) degrees from said first reflective face; 
said sixth end of said second reflective face terminating at the point of intersection with a line extending orthogonal from said first end of said exposure reference toward said second reflective face; wherein said exposure reference and said first reflective face and said second reflective face define said reflection chamber; 






an exposure reference coincident with an optional exposure wall with exposure face thereon, and a third reflective reference with optional third reflective wall with third reflective face thereon; said third end of said first reflective face intersecting said second end of said exposure reference; an absorptive media; and wherein at least a portion of said first reflective face and said second reflective face are covered by said absorptive media.

2. The prime polygon reflector of claim 1 wherein at least one of: said exposure reference, said first reflective face, and said second reflective face are generally planar in an elongated configuration.

3. The prime polygon reflector of claim 2 wherein said exposure reference and said first reflective face and said second reflective face are positioned generally perpendicular to a common plane.


As can be seen from the chart, Claims 1-3 of each of the US PAT. 11128951 and US PAT. 10462562 substantially anticipate the limitations of claims 1-3 of the instant application with few additional elements. However, it has been held that omission of an element of a reference is obvious where the function attributed to such element is not desired or required (see MPEP 2144.04 II A). Therefore, Claims 1-3 of the instant application are obvious over corresponding claims 1-3 of each of the US PAT. 11128951 and US PAT. 10462562.

Allowable Subject Matter
Claims 1-3, 5-6 and 8-27 would be allowed once the indicated Double Patenting Rejections as set forth above have been resolved. 

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2655